DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 6, 8-9, 12, 15-18 and 20 are objected to because of the following informalities:
Claim 1 recites, “rewrite, to the second portion of the memory device and by using the first trim, the telemetric sensor data previously copied to the second portion of the memory device and by using the first trim in response to the primary power supply being available again” which as best understood by the Examiner, should be amended to recite, “rewrite, in response to the primary power supply being available, to the second portion of the memory device, and by using the first trim: the telemetric sensor data previously copied to the second portion of the memory device second trim 
Claim 9 recites, “in response to the primary power supply being powered by the primary power supply again”, which as best understood by the Examiner, should be amended to recite, “in response to the memory device being powered by the primary power supply again”. 
Claim 12 recites, “copy an amount of the telemetric sensor data that was written using the first trim from the cyclic buffer portion to the snapshot portion using a second trim tailored to programming time”, which as best understood by the Examiner, should be amended to recite, “copy an amount of the telemetric sensor data, which was written to the cyclic buffer portion by using the first trim, by using a second trim tailored to programming time. 
Claims 2-4, 6, 8, 15-18 and 20 are rejected for rejected for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1: 
Claim 1 recites that the rewriting is performed in response to: “a trigger event...”, “the memory device being powered by the secondary power supply”, and “the primary power supply being available again”, which would appear to indicate the rewriting is performed when both power supplies are powering the storage device. However, the description only ever indicates that a single power supply is powering the storage device [0042] [0048-0049]. Accordingly, the Examiner suggests removing the “rewrite” clause from the “in response to the memory device being powered by the secondary power supply” group, and instead reciting the “rewrite” clause as an independent clause, “rewrite, by using the first trim, in response to the primary power supply being available after copying the telemetric sensor data by using the second trim, the telemetric sensor data previously copied to the second portion of the memory device by using the second trim”. Additionally, this suggestion clears up confusion regarding the primary power supply being available “again” although it was never previously indicated as being available. 
Regrading claims 2-4, 6 and 8: 
Claims 2-4, 6 and 8 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 
Regarding claim 9: 
Claim 12 is rejected for reasons analogous to claim 1, because the claim recites that a secondary power supply is powering the storage device at the same time as the primary power supply. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12: 
Claim 12 recites that the power supply is both unavailable and available again. It is unclear how both of these situations can exist simultaneously. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending claim 12 in an analogous fashion to the suggestion for claim 1 in the 35 U.S.C. §112(a) section above (i.e. moving the “rewrite” clause into its own section outside of the “in response to a trigger event...” clause). 
Regarding claims 15-18 and 20: 
Claims 15-18 and 20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 12, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2017/0148237 A1 (Iwaasa) in view of the article by Robert Biebly titled “Memory for Autonomous Vehicle Black-Box Recorders” as preserved by the Internet archive on 30 January 2019 (Biebly) in further view of US Patent No. US 9,715,939 B2 (Ellis) in further view of US Patent No. US 5,930,167 (Lee_1).
Regarding claim 1: 
Iwaasa discloses, A system comprising: (data recording ECU (120) [Fig. 4] [Fig. 9]) a processing device (CPU (11B) [Fig. 4]) and a memory device (RAM (12B) and Non-volatile memory (14) [Fig. 4]) coupled to the processing device and to a primary power supply (power source supplied when the ignition is turned on [0320]) and a secondary power supply (the data recording ECU also has an internal power source [Fig. 9]) wherein the processing device is to: write telemetric sensor data in a first portion of the memory device (by disclosing that part of the RAM (12B) of a data recording ECU (i.e. memory device) (120) is used as a ring buffer (122) (i.e. cyclic buffer) [0123] [Fig. 4]. The ring buffer is used to record all of the status data [0185]. The status data includes status of the vehicle or status or status of the occupant [0064]. The status of the vehicle includes acceleration and speed determined from sensors (i.e. telemetric sensor data) [0065]. The ring buffer stores data for a previous alpha seconds [0188-0191]. The ECU is controlled by a processor (CPU (11B) [Fig. 4] [0122]. The status data is written to the ring buffer (122) by the reception processing unit (121) of the CPU (i.e. host) that receives the status data from the CAN bus (143) [0182-0185])) in response to a trigger event: copy, to a second portion of the memory device, the telemetric sensor data that was written to the first portion of the memory device (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory (i.e. that was written to the first portion of the memory device) to the non-volatile memory (i.e. second portion of the memory device) [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]) in response to the trigger event and the primary power supply being available despite the trigger event, copy, to the second portion of the memory device, the telemetric sensor data that was written to the first portion of the memory device (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) (i.e. second portion) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory (i.e. first portion) [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]. Under normal operating conditions (i.e. when the ignition is turned on) (i.e. primary power supply being available) (S9-NO) the data recording ECU (120) is powered from the ignition source [0318-320] [Fig. 16]).
Iwaasa does not explicitly disclose, but Biebly teaches the cyclic buffer and snapshot storage may both be provided in Micron’s non-volatile automotive memory such that to write data in a first portion of the memory device would write to SSD flash memory (by teaching that Micron’s automotive non-volatile memory is useful to store the cyclic buffer data generated by an autonomous vehicle [pg. 1: ¶2] [pg. 2: ¶1-2]. Additionally, volatile DRAM options may suffer from data loss if a power cut happens, and using such technology is uncommon due to the level of technology that can support the ISO26262 ASIL-D reliability standard [pg. 1: ¶3 – continued onto pg. 2]. Additionally, the data for long term storage may also be stored in a Micron automotive SSD [pg. 1: ¶2]. Finally, using a high enough level of compression allows for a single NVM device such as eMMC, UFS, or SSD to be able handle both tasks of data buffering and long-term data storage (i.e. the cyclic buffer and snapshot portion are within a same partition of the memory device) [pg. 2: ¶1])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RAM and non-volatile memory used for the cyclic buffer and event data storage disclosed by Iwaasa to include the micron automotive memory and write both types of data in a same eMMC, UFS, or SSD device as taught by Biebly. 
One of ordinary skill in the art would have been motivated to make this modification because Micron’s automotive NVM devices are fully compatible with standards requirements, may handle both tasks in a single device, meet the ISO26262 ASIL-D reliability standard, and allow for the TBW to implement the device in non-volatile memory, as taught by Biebly in [pg. 1: ¶1 – pg. 2: ¶2]. 
Iwaasa does not explicitly disclose, but Ellis teaches, write, using a first trim tailored to data reliability, the data to the first portion (by teaching that data may be written to the flash memory device  (i.e. written in units of pages (i.e. “the amount”)) with default SLC programming mode parameters. The default parameters (i.e. first trim) allow for high endurance [Col 1: lines 34-42] [Col 3: lines 9-20] [Col 15: lines 49-62]. The default parameters are used when data that is written does not have a low read requirement [Col 3: lines 9-20]. Data with a low read requirement may be data being written in response to a power failure event [Col 17: lines 1-20]. Therefore, while there is not a power failure event and data is being written to the memory device, it may be written with default SLC parameters (i.e. first trim) [Col 3: lines 9-20]) and in response to the memory device being powered by the secondary power supply, writing data to the second portion of the memory device using the second trim tailored to programming time (by teaching that power fail circuitry (125-1) can detect a power failure condition (i.e. of a first power supply) (i.e. primary power supply being unavailable) [Col 9: lines 50-61]. In the power failure situation, power failure circuitry (125-1) can provide backup power (i.e. in response to the memory device being powered by the secondary power supply) [Col 9: lines 50-61] so that in response to detecting the occurrence of a first event at the storage device, where the first event is a power failure event (504) (506) [Fig. 5A] a fast SLC programming that does not use the default parameters, but uses fast programming parameters (i.e. a second trim), and uses less time (i.e. tailored to programming time) [Col 3: lines 9-20] [Col 15: lines 49-62] can be used to program data to non-volatile flash memory (132). This fast programming mode can be used for data that meets a low read criterion, where the low-read criterion includes data being written in response to a power failure event [Col 17: lines 10-15]. The low read data can also be write data that corresponds to the event (i.e. data written after power failure (i.e. in response to the memory device being powered by the secondary power supply, using the second trim). [Col 19: lines 35-40]) in response to the primary power supply being available despite the trigger event, writing data to the second portion of the memory device by using the first trim (by teaching that in response to receiving a write command and the data not meeting a pre-defined low-read criteria (i.e. such as not meeting a power-loss data criterion (408-NO) (i.e. the data being written is not in response to a power fail event) (i.e. in response to the memory device being powered by the primary power supply)) [Col 1: lines 34-42] [Col 2: lines 60-67] [Col 3: lines 9-20] [Col 17: lines 10-15] the data is written using a default SLC programming mode (410) (i.e. first trim) [Col 2: lines 7-21] [Col 3: lines 9-20]. Furthermore, the memory device is not taught to change parameters base on a vehicle collision (i.e. despite the trigger event)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to a cyclic buffer portion of the SSD memory taught by Iwaasa in view of Biebly to include using the default SLC programming parameters (i.e. so that there is the telemetric sensor data that was written by using the first trim stored in the cyclic buffer portion), and to include the copying of status data (i.e. stored in the cyclic buffer portion using the first trim) to the non-volatile memory in response to the collision disclosed by Iwaasa to include using the fast SLC programming parameters for writing the data in response to the system also being in a power-failure condition (i.e. because the data is being written in response to a power failure or is corresponding to a power failure event) as taught by Ellis, and to include the using the default SLC programming parameters for writing the data when the system is not in a power-fail condition (i.e. the data is not being written in response to a power failure or is not corresponding to a power failure event) as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because writing data with the fast programming mode parameters results in data being written quickly and requires less power, to ensure that data is written quickly and with less power in the event of a power failure as taught by Ellis in [Col 1: lines 45-67] [Col 2: lines 7-21] [Col 17: lines 24-40] and writing data with the default SLC programming parameters allows for the data to be written with high-endurance, as taught by Ellis in [Col 1: lines 35-42] [Col 2: lines 62 – Col 3: line 8].
Iwassa in view of Biebly in further view of Ellis does not explicitly disclose, but Lee_1 teaches, rewrite, to the second portion of the memory device and by using the first trim, the telemetric sensor data previously copied to the second portion of the of the memory device and by using the first trim in response to the primary power supply being available again (by teaching that a two-step programming operation may be used to provide fast programming with a low-margin write operation, and also provide increased accuracy long-term data storage by rewriting the data with a high-margin write operation. To preserve battery power, the low-margin (i.e. second trim) write operation may be performed on battery power, and the rewrite operation with high margin (i.e. first time) may then be postponed until the memory is connected to a power-line source again (i.e. in response to the primary power supply being available again) [Col 3: lines 8-40]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified data being copied from the buffer portion to the non-volatile memory portion disclosed by Iwassa in view of Biebly in further view of Ellis to include being written with the low-margin (i.e. fast SLC write) operation when on battery power, and to postpone rewriting the data with the high-margin (i.e. default SLC write) operation until the system is connected to a power-line source (i.e. in response to the primary power supply being available again) and then rewriting the data using the high-margin operation as taught by Lee_1. 
One of ordinary skill in the art would have been motivated to make this modification because it allows the system to realize both speed and long-term accuracy benefits of programming, and saves power while on battery power, as taught by Lee_1 in [Col 1: line 60 – Col 2: line 16] [Col 3: lines 8-40]. 
Regarding claim 2:
The system of claim 1 is made obvious by Iwaasa in view of Biebly in further view of  Ellis in further view of Lee_1 (Iwaasa-Biebly-Ellis-Lee_1).
Iwaasa does not explicitly disclose, but Ellis teaches, wherein the first trim provides a higher data reliability compared to the data reliability provided by the second trim (by disclosing that the fast SLC programming mode has lower endurance (i.e. relatively low reliability) than data written using standard programming parameters (i.e. default programming parameters) (i.e. relatively higher endurance/reliability than the fast SLC programming mode) [Col 15: lines 49-62]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to a cyclic buffer portion of the SSD memory taught by Iwaasa in view of Biebly to include using the default SLC programming parameters, and to include the copying of status data to the non-volatile in response to the collision disclosed by Iwaasa to include using the fast SLC programming parameters for writing the data in response to the system also being in a power-failure condition as taught by Ellis, and to include the using the default SLC programming parameters for writing the data when the system is not in a power-fail condition (i.e. the data is not being written in response to a power failure or is not corresponding to a power failure event) as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because writing data with the fast programming mode parameters results in data being written quickly and requires less power, to ensure that data is written quickly and with less power in the event of a power failure as taught by Ellis in [Col 1: lines 45-67] [Col 2: lines 7-21] [Col 17: lines 24-40] and writing data with the default SLC programming parameters allows for the data to be written with high-endurance, as taught by Ellis in [Col 1: lines 35-42] [Col 2: lines 62 – Col 3: line 8].
Regarding claim 3:
The system of claim 1 made obvious by Iwaasa-Biebly-Ellis-Lee_1.
Iwaasa does not explicitly disclose, but Ellis teaches, wherein the second trim provides a faster programming time compared to a programming time provided by the first trim (by disclosing that the fast SLC programming parameters allow for 40% faster or 50-60% faster programming time than the default SLC programming parameters [Col 3: lines 9-20] [Col 17: lines 26-40] [Col 15: lines 49-62]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to a cyclic buffer portion of the SSD memory taught by Iwaasa in view of Biebly to include using the default SLC programming parameters, and to include the copying of status data to the non-volatile in response to the collision disclosed by Iwaasa to include using the fast SLC programming parameters for writing the data in response to the system also being in a power-failure condition as taught by Ellis, and to include the using the default SLC programming parameters for writing the data when the system is not in a power-fail condition (i.e. the data is not being written in response to a power failure or is not corresponding to a power failure event) as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because writing data with the fast programming mode parameters results in data being written quickly and requires less power, to ensure that data is written quickly and with less power in the event of a power failure as taught by Ellis in [Col 1: lines 45-67] [Col 2: lines 7-21] [Col 17: lines 24-40] and writing data with the default SLC programming parameters allows for the data to be written with high-endurance, as taught by Ellis in [Col 1: lines 35-42] [Col 2: lines 62 – Col 3: line 8].
Regarding claim 4:
The system of claim 1 made obvious by Iwaasa-Biebly-Ellis-Lee_1.
Iwaasa further discloses, wherein the memory device comprises non-volatile memory (the data collection unit (127) includes non-volatile memory [0180-0184] [Fig. 9]); and the secondary power supply (internal power supply [0318-0320]) is to provide power in response to a loss of the primary power supply (by disclosing that when the ignition is turned off (i.e. loss of the primary power supply), the internal power supply provides power to the data recording ECU (120) [0318-0320]).
Regarding claim 9:
Iwaasa discloses, a method, comprising: writing telemetric sensor data in a cyclic buffer portion of a memory device (by disclosing that part of the RAM (12B) of a data recording ECU (i.e. memory device) (120) is used as a ring buffer (122) (i.e. cyclic buffer) [0123] [Fig. 4]. The ring buffer is used to record all of the status data [0185]. The status data includes status of the vehicle or status or status of the occupant [0064]. The status of the vehicle includes acceleration and speed determined from sensors (i.e. telemetric sensor data) [0065]. The ring buffer stores data for a previous alpha seconds [0188-0191]. The ECU is controlled by a processor (CPU (11B) [Fig. 4] [0122])), wherein the memory device is coupled to a primary power supply (power source supplied when the ignition is turned on [0320]) and a secondary power supply (the data recording ECU also has an internal power source); in response to a trigger event, copying, from the cyclic buffer portion of the memory device to a snapshot portion of the memory device, an amount of the telemetric sensor data, which was written to the cyclic buffer portion, (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]) and in response to the trigger event and in response to the memory device being powered by the primary power supply, copying, from the cyclic buffer portion to the snapshot portion, the amount of telemetric sensor data that was written to the cyclic buffer portion (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]. Under normal operating conditions (i.e. when the ignition is turned on) (i.e. primary power supply being available) (S9-NO) the data recording ECU (120) is powered from the ignition source [0318-320] [Fig. 16])
Iwaasa does not explicitly disclose, but Biebly teaches the cyclic buffer and snapshot storage may both be provided in Micron’s non-volatile automotive memory such that writing to the cyclic buffer portion would write to SSD flash memory (by teaching that Micron’s automotive non-volatile memory is useful to store the cyclic buffer data generated by an autonomous vehicle [pg. 1: ¶2] [pg. 2: ¶1-2]. Additionally, volatile DRAM options may suffer from data loss if a power cut happens, and using such technology is uncommon due to the level of technology that can support the ISO26262 ASIL-D reliability standard [pg. 1: ¶3 – continued onto pg. 2]. Additionally, the data for long term storage may also be stored in a Micron automotive SSD [pg. 1: ¶2]. Finally, using a high enough level of compression allows for a single NVM device such as eMMC, UFS, or SSD to be able handle both tasks of data buffering and long-term data storage (i.e. the cyclic buffer and snapshot portion are within a same partition of the memory device) [pg. 2: ¶1])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RAM and non-volatile memory used for the cyclic buffer and event data storage disclosed by Iwaasa to include the micron automotive memory and write both types of data in a same eMMC, UFS, or SSD device as taught by Biebly. 
One of ordinary skill in the art would have been motivated to make this modification because Micron’s automotive NVM devices are fully compatible with standards requirements, may handle both tasks in a single device, meet the ISO26262 ASIL-D reliability standard, and allow for the TBW to implement the device in non-volatile memory, as taught by Biebly in [pg. 1: ¶1 – pg. 2: ¶2]. 
Iwaasa does not explicitly disclose, but Ellis teaches, storing, using a first trim tailored to data reliability, the data in the cyclic buffer portion (by teaching that data may be written to the flash memory device (i.e. written in units of pages (i.e. “the amount”)) with default SLC programming mode parameters. The default parameters (i.e. second trim) allow for high endurance [Col 1: lines 34-42] [Col 3: lines 9-20] [Col 15: lines 49-62]. The default parameters are used when data that is written does not have a low read requirement [Col 3: lines 9-20]. Data with a low read requirement may be data being written in response to a power failure event or corresponding to a power failure event [Col 17: lines 1-20] [Col 19: lines 35-40]. Therefore, while there is not a power failure event and data is being written to the memory device, it may be written with default SLC parameters (i.e. first trim) [Col 3: lines 9-20])) and in response to the memory device being powered by the secondary power supply, writing data to a portion of the memory using a second trim tailored to programming time (by teaching that power fail circuitry (125-1) can detect a power failure condition (i.e. of a first power supply) (i.e. primary power supply being unavailable) [Col 9: lines 50-61]. In the power failure situation, power failure circuitry (125-1) can provide backup power (i.e. in response to the memory device being powered by the secondary power supply) [Col 9: lines 50-61] so that in response to detecting the occurrence of a first event at the storage device, where the first event is a power failure event (504) (506) [Fig. 5A] a fast SLC programming that does not use the default parameters, but uses fast programming parameters (i.e. a second trim), and uses less time (i.e. tailored to programming time) [Col 3: lines 9-20] [Col 15: lines 49-62] can be used to program data to non-volatile flash memory (132). This fast programming mode can be used for data that meets a low read criterion, where the low-read criterion includes data being written in response to a power failure event [Col 17: lines 10-15]. The low read data can also be write data that corresponds to the event (i.e. data written after power failure (i.e. in response to the memory device being powered by the secondary power supply, using the second trim). [Col 19: lines 35-40]) in response to the memory device being powered by the primary power supply, writing data to the portion of the memory device using the first trim (by teaching that in response to receiving a write command and the data not meeting a pre-defined low-read criteria (i.e. such as not meeting a power-loss data criterion (408-NO) (i.e. the data written is not in response to a power fail event) (i.e. in response to the memory device being powered by the primary power supply) [Col 1: lines 34-42] [Col 2: lines 60-67] [Col 3: lines 9-20] [Col 17: lines 10-15] [Col 19: lines 35-40] the data is written using a default SLC programming mode (410) (i.e. first trim) [Col 2: lines 7-21] [Col 3: lines 9-20]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to a cyclic buffer portion of the SSD memory taught by Iwaasa in view of Biebly to include using the default SLC programming parameters (i.e. so that there is the telemetric sensor data that were written using the first trim stored in the cyclic buffer portion), and to include the copying of status data (i.e. stored in the cyclic buffer portion using the first trim) to the non-volatile in response to the collision disclosed by Iwaasa to include using the fast SLC programming parameters for writing the data in response to the system also being in a power-failure condition (i.e. because the data is being written in response to a power failure or is corresponding to a power failure event) as taught by Ellis, and to include the using the default SLC programming parameters for writing the data when the system is not in a power-fail condition (i.e. the data is not being written in response to a power failure or is not corresponding to a power failure event) as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because writing data with the fast programming mode parameters results in data being written quickly and requires less power, to ensure that data is written quickly and with less power in the event of a power failure as taught by Ellis in [Col 1: lines 45-67] [Col 2: lines 7-21] [Col 17: lines 24-40] and writing data with the default SLC programming parameters allows for the data to be written with high-endurance, as taught by Ellis in [Col 1: lines 35-42] [Col 2: lines 62 – Col 3: line 8].
Iwassa in view of Biebly in further view of Ellis does not explicitly disclose, but Lee_1 teaches, in response to the primary power supply being powered by the primary power supply again, rewriting, to the snapshot portion of the memory device and by using the first trim, the amount of telemetric sensor data (by teaching that a two-step programming operation may be used to provide fast programming with a low-margin write operation, and also provide increased accuracy long-term data storage by rewriting the data with a high-margin write operation. To preserve battery power, the low-margin (i.e. second trim) write operation may be performed on battery power, and the rewrite operation with high margin (i.e. first time) may then be postponed until the memory is connected to a power-line source again (i.e. in response to the primary power supply being available again) [Col 3: lines 8-40]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified data being copied (i.e. the amount of telemetric sensor data) from the buffer portion to the non-volatile memory portion disclosed by Iwassa in view of Biebly in further view of Ellis to include being written with the low-margin (i.e. fast SLC write) operation when on battery power, and to postpone rewriting the data (i.e. the amount of telemetric sensor data) with the high-margin (i.e. default SLC write) operation until the system is connected to a power-line source (i.e. in response to the primary power supply being available again) and then rewriting the data using the high-margin operation. 
One of ordinary skill in the art would have been motivated to make this modification because it allows the system to realize both speed and long-term accuracy benefits of programming, and saves power while on battery power, as taught by Lee_1 in [Col 1: line 60 – Col 2: line 16] [Col 3: lines 8-40]. 
Regarding claim 12: 
Iwaasa discloses, a system comprising (data recording ECU (120) [Fig. 4] [Fig. 9]): a processing device (CPU (11B) [Fig. 4]) and a memory device (RAM (12B) and Non-volatile memory (14) [Fig. 4]) coupled to the processing device and to a primary power supply and a secondary power supply (by teaching that the ECU is supplied with power from an external power source tied to the ignition and an internal power source [0320]), the memory device including a cyclic buffer portion (RAM (12B) includes a ring buffer (122) storing status data [0126-0132] [0152] [Fig. 4] [Fig. 9]) and a snapshot portion (the non-volatile memory (14) includes a data recording unit (127) (i.e. snapshot portion); wherein the processing device is configured to: write telemetric sensor data in the cyclic buffer portion (by disclosing that part of the RAM (12B) of a data recording ECU (i.e. memory device) (120) is used as a ring buffer (122) (i.e. cyclic buffer) [0123] [Fig. 4]. The ring buffer is used to record all of the status data [0185]. The status data includes status of the vehicle or status or status of the occupant [0064]. The status of the vehicle includes acceleration and speed determined from sensors (i.e. telemetric sensor data) [0065]. The ring buffer stores data for a previous alpha seconds [0188-0191]); in response to a trigger event, copy an amount of the telemetric sensor data, which was written to the cyclic buffer portion, from the cyclic buffer portion to a snapshot portion of the memory device (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]) in response to a trigger event and in response to the primary power supply being available, copy, from the cyclic buffer portion to the snapshot portion, an amount of the telemetric sensor data that was written to the cyclic buffer portion (by disclosing that when a specified event occurs (i.e. trigger event), the non-volatile memory (14) of the data recording ECU (120) records the status data that occurs within a specified period of time before and after the event from the ring buffer of the RAM memory [0012] [0086] [0126-0132] [0152] [0164] [0184] [Fig. 4] [Fig. 9]. Under normal operating conditions (i.e. when the ignition is turned on) (i.e. primary power supply being available) (S9-NO) the data recording ECU (120) is powered from the ignition source [0318-320] [Fig. 16]).
Iwaasa does not explicitly disclose, but Biebly teaches the cyclic buffer and snapshot storage may both be provided in Micron’s non-volatile automotive memory such that writing to the cyclic buffer portion would write to SSD flash memory (by teaching that Micron’s automotive non-volatile memory is useful to store the cyclic buffer data generated by an autonomous vehicle [pg. 1: ¶2] [pg. 2: ¶1-2]. Additionally, volatile DRAM options may suffer from data loss if a power cut happens, and using such technology is uncommon due to the level of technology that can support the ISO26262 ASIL-D reliability standard [pg. 1: ¶3 – continued onto pg. 2]. Additionally, the data for long term storage may also be stored in a Micron automotive SSD [pg. 1: ¶2]. Finally, using a high enough level of compression allows for a single NVM device such as eMMC, UFS, or SSD to be able handle both tasks of data buffering and long-term data storage (i.e. the cyclic buffer and snapshot portion are within a same partition of the memory device) [pg. 2: ¶1])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RAM and non-volatile memory used for the cyclic buffer and event data storage disclosed by Iwaasa to include the micron automotive memory and write both types of data in a same eMMC, UFS, or SSD device as taught by Biebly. 
One of ordinary skill in the art would have been motivated to make this modification because Micron’s automotive NVM devices are fully compatible with standards requirements, may handle both tasks in a single device, meet the ISO26262 ASIL-D reliability standard, and allow for the TBW to implement the device in non-volatile memory, as taught by Biebly in [pg. 1: ¶1 – pg. 2: ¶2]. 
Iwaasa does not explicitly disclose, but Ellis teaches, write, using a first trim tailored to data reliability, the data in the cyclic buffer portion (by teaching that data may be written to the flash memory device (i.e. written in units of pages (i.e. “the amount”)) with default SLC programming mode parameters. The default parameters (i.e. first trim) allow for high endurance [Col 1: lines 34-42] [Col 3: lines 9-20] [Col 15: lines 49-62]. The default parameters are used when data that is written does not have a low read requirement [Col 3: lines 9-20]. Data with a low read requirement may be data being written in response to a power failure event or corresponding to a power failure event [Col 17: lines 1-20] [Col 19: lines 35-40]. Therefore, while there is not a power failure event and data is being written to the memory device, it may be written with default SLC parameters (i.e. first trim) [Col 3: lines 9-20])) in response to the primary power supply being unavailable... write data to a portion of memory using a second trim tailored to programming time (by teaching that power fail circuitry (125-1) can detect a power failure condition (i.e. of a first power supply) (i.e. primary power supply being unavailable) [Col 9: lines 50-61]. In the power failure situation, power failure circuitry (125-1) can provide backup power (i.e. in response to primary power supply being unavailable) [Col 9: lines 50-61] so that in response to detecting the occurrence of a first event at the storage device, where the first event is a power failure event (504) (506) [Fig. 5A] a fast SLC programming that does not use the default parameters, but uses fast programming parameters (i.e. a second trim), and uses less time (i.e. tailored to programming time) [Col 3: lines 9-20] [Col 15: lines 49-62] can be used to program data to non-volatile flash memory (132). This fast programming mode can be used for data that meets a low read criterion, where the low-read criterion includes data being written in response to a power failure event [Col 17: lines 10-15]. The low read data can also be write data that corresponds to the event (i.e. data written after power failure (i.e. in response to the memory device being powered by the secondary power supply, using the second trim). [Col 19: lines 35-40]) in response to the power supply being available, write data, using the first trim to the portion of memory (by teaching that in response to receiving a write command and the data not meeting a pre-defined low-read criteria (i.e. such as not meeting a power-loss data criterion (408-NO) (i.e. the data written is not in response to a power fail event) (i.e. in response to the memory device being powered by the primary power supply) [Col 1: lines 34-42] [Col 2: lines 60-67] [Col 3: lines 9-20] [Col 17: lines 10-15] [Col 19: lines 35-40] the data is written using a default SLC programming mode (410) (i.e. first trim) [Col 2: lines 7-21] [Col 3: lines 9-20]).. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing the data to a cyclic buffer portion of the SSD memory taught by Iwaasa in view of Biebly to include using the default SLC programming parameters (i.e. so that there is the telemetric sensor data that were written using the first trim stored in the cyclic buffer portion), and to include the copying of status data (i.e. stored in the cyclic buffer portion using the first trim) to the non-volatile in response to the collision disclosed by Iwaasa to include using the fast SLC programming parameters for writing the data in response to the system also being in a power-failure condition (i.e. because the data is being written in response to a power failure or is corresponding to a power failure event) as taught by Ellis, and to include the using the default SLC programming parameters for writing the data when the system is not in a power-fail condition (i.e. the data is not being written in response to a power failure or is not corresponding to a power failure event) as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because writing data with the fast programming mode parameters results in data being written quickly and requires less power, to ensure that data is written quickly and with less power in the event of a power failure as taught by Ellis in [Col 1: lines 45-67] [Col 2: lines 7-21] [Col 17: lines 24-40] and writing data with the default SLC programming parameters allows for the data to be written with high-endurance, as taught by Ellis in [Col 1: lines 35-42] [Col 2: lines 62 – Col 3: line 8].
Iwassa in view of Biebly in further view of Ellis does not explicitly disclose, but Lee_1 teaches, in response to the primary power supply being available again, rewrite, to the second portion of the memory device and by using the first trim, the telemetric sensor data previously copied from the cyclic buffer portion to the snapshot portion of the memory device by using the second trim (by teaching that a two-step programming operation may be used to provide fast programming with a low-margin write operation, and also provide increased accuracy long-term data storage by rewriting the data with a high-margin write operation. To preserve battery power, the low-margin (i.e. second trim) write operation may be performed on battery power, and the rewrite operation with high margin (i.e. first time) may then be postponed until the memory is connected to a power-line source again (i.e. in response to the primary power supply being available again) [Col 3: lines 8-40]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified data being copied (i.e. the amount of telemetric sensor data) from the buffer portion to the non-volatile memory portion disclosed by Iwassa in view of Biebly in further view of Ellis to include being written with the low-margin (i.e. fast SLC write) operation when on battery power, and to postpone rewriting the data (i.e. the amount of telemetric sensor data) with the high-margin (i.e. default SLC write) operation until the system is connected to a power-line source (i.e. in response to the primary power supply being available again) and then rewriting the data using the high-margin operation. 
One of ordinary skill in the art would have been motivated to make this modification because it allows the system to realize both speed and long-term accuracy benefits of programming, and saves power while on battery power, as taught by Lee_1 in [Col 1: line 60 – Col 2: line 16] [Col 3: lines 8-40]. 
Regarding claim 15: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis-Lee_1. 
Iwaasa further discloses, wherein the processing device is further to: sequentially store new telemetric sensor data in the cyclic buffer portion; and erase older telemetric sensor data (by teaching that the ring buffer sequentially writes the received status data (i.e. new) and overwrites (i.e. erases) the oldest (i.e. older) data recorded with the latest data [0188-0191]. It is understood the status data includes telemetric data [0064-0065]).
Regarding claim 16: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis-Lee_1. 
Iwaasa further discloses, wherein the amount of the telemetric sensor data is predefined for a period of time immediately preceding the trigger event (by disclosing that the ring buffer is configured to store the previous alpha (i.e. a predefined period of time) seconds [0189-0190]. The alpha seconds are stored to the non-volatile memory upon occurrence of the event [0012] [Fig. 9]).
Regarding claim 17: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis-Lee_1. 
Iwaasa and does not explicitly disclose, but Biebly teaches the cyclic buffer and snapshot storage may both be provided in Micron’s non-volatile automotive memory such that wherein the cyclic buffer portion and the snapshot portion are within a same partition of the memory device (by teaching that Micron’s automotive non-volatile memory is useful to store the cyclic buffer data generated by an autonomous vehicle [pg. 1: ¶2] [pg. 2: ¶1-2]. Additionally, volatile DRAM options may suffer from data loss if a power cut happens, and using such technology is uncommon due to the level of technology that can support the ISO26262 ASIL-D reliability standard [pg. 1: ¶3 – continued onto pg. 2]. Additionally, the data for long term storage may also be stored in a Micron automotive SSD [pg. 1: ¶2]. Finally, using a high enough level of compression allows for a single NVM device such as eMMC, UFS, or SSD to be able handle both tasks of data buffering and long-term data storage (i.e. the cyclic buffer and snapshot portion are within a same partition of the memory device) [pg. 2: ¶1])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RAM and non-volatile memory used for the cyclic buffer and event data storage disclosed by Iwaasa to include the micron automotive memory and write both types of data in a same eMMC, UFS, or SSD device (i.e. same partition) as taught by Biebly. 
One of ordinary skill in the art would have been motivated to make this modification because Micron’s automotive NVM devices are fully compatible with standards requirements, may handle both tasks in a single device, meet the ISO26262 ASIL-D reliability standard, and allow for the TBW to implement the device in non-volatile memory, as taught by Biebly in [pg. 1: ¶1 – pg. 2: ¶2]. 
Regarding claim 18: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis-Lee_1. 
Iwaasa further discloses, wherein the cyclic buffer portion and the snapshot portion are within different partitions of the memory device (by teaching the ring buffer (122) (i.e. partition) allocated from a portion of the memory and the data recording unit (127) and data storage unit (128) allocated from a portion of the memory (i.e. different partitions) [0123] [0180-0184] [Fig. 9]).
Regarding claim 20: 
The system of claim 12 is made obvious by Iwaasa-Biebly-Ellis-Lee_1. 
Iwaasa further discloses, wherein the trigger event comprises a vehicle accident (by teaching that the examples of the event include the detection of a collision between the vehicle and another object (i.e. a vehicle accident) [0063]).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaasa-Biebly-Ellis-Lee_1 in further view of US Patent No. US 10,877,853 B2 (Lee_2).
Regarding claim 6:
The system of claim 1 made obvious by Iwaasa-Biebly-Ellis-Lee_1.
Iwaasa does not explicitly disclose, but Lee_2 teaches, wherein the processing device is further to perform, using the first trim, a media management operation on the memory device (by teaching that after data is written in the unit of pages, it cannot be rewritten until the block that the page is a part of is erased (including all other pages in the block). Data is written to the storage device with both default set of programming parameters and the fast SLC program parameters. Garbage collection is therefore performed on the storage device where the garbage collection operation reads valid data from pages of memory blocks and relocates them to a new block. The garbage collection operation is performed on all blocks of the memory device over time. Garbage collection writes are performed with the default SLC program mode and default set of programming parameters [Col 3: lines 35-55] [Col 5: lines 8-27] [Col 7: lines 23-40] [Col 8: lines 30-55] [Col 22: lines 16-36]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-volatile memory disclosed by Iwaasa in view of Biebly to include the garbage collection operation after the data is written using the default parameters as taught by Ellis. 
One of ordinary skill in the art would have been motivated to make this modification because it is necessary to perform garbage collection in order to rewrite data to a previously written data block and free blocks for writing, and the default parameters result in data written with a high endurance as taught by Ellis in [Col 7: lines 23-40] [Col 8: lines 26-45]. 
Ellis does not explicitly disclose, but Lee_2 teaches, in response to the primary power supply being available (by teaching that in response to power being resupplied after a sudden power-off, the controller may resume a background operation based off collected hint information that was stored in response to the occurrence of the sudden power-off. The background information may include a garbage collection operation [Col 4: lines 16-34]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the storage device by control of the processor disclosed by Ellis to include resuming a garbage collection operation based on hint data stored during a sudden power off when power is resupplied to the storage device as taught by Lee_2. 
One of ordinary skill in the art would have been motivated to make this modification because it can minimize recovery time, as taught by Lee_2 in [Col 4: lines 55-64].  
Regarding claim 8:
The system of claim 6 is made obvious by Iwaasa-Biebly-Ellis-Lee_1 in further view of Lee_2.
Ellis further discloses, wherein the media management operation comprises a garbage collection operation or a data integrity scan operation (by disclosing that the operation performed as part of the second event is garbage collection [Col 3: lines 35-55] [Col 5: lines 8-27] [Col 7: lines 23-40] [Col 8: lines 30-55] [Col 22: lines 16-36])

Response to Arguments/Amendments
In response to the amendments to the claims, claims 1 and 12 are no longer interpreted as a general-purpose processor that may be programmed to perform the claimed functions, but are currently interpreted as reciting a processor presently configured to perform the claimed functions.  
In response to the amendments to the claims, the previous claim objections have been withdrawn, however, in response to the amendments to the claims, new objections to the claims have been made.
In response to the amendments to the claims, a new 35 U.S.C. §112(a) rejection has been made to claims 1-4, 6 and 8-9. 
In response to the amendments to the claims, the previous 35 U.S.C. §112(b) rejections have been withdrawn. However, in response to the amendments to the claims, new 35 U.S.C. §112(b) rejections have been made to claims 12, 15-18 and 20 as seen in the corresponding section above. 
Applicant’s arguments with respect to claims 1, 9 and 12 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Accordingly, in light of the 35 U.S.C. §103 rejection to all of the pending claims and the 35 U.S.C. §112(b) and 35 U.S.C. §112(a) rejection to some of the claims, the claims are not indicated as allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139       

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139